Citation Nr: 0202673	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hand 
disability.

2.  Entitlement to service connection for residuals of an 
injury of the left middle finger.

3.  Entitlement to service connection for left hand 
disability other than residuals of an injury of the left 
middle finger.

(The issue of entitlement to an evaluation in excess of 10 
percent for status post inferior pubic ramus stress fracture, 
on appeal from the initial evaluation, will be addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Herman, Counsel
INTRODUCTION

The veteran had active service from March 1999 to April 2000.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Atlanta, Georgia.  The veteran moved during the pendency of 
the appeal.  Consequently, jurisdiction over the claims 
folder was transferred to the RO in Pittsburgh, Pennsylvania.  
In January 2002, the veteran was afforded a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
the hearing is associated with the claims folder.  

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
status post inferior pubic ramus stress fracture pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
required development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice, 
reviewing your response to the notice, and undertaking any 
other required action, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained by the RO.

2.  With the exception of disability of his left middle 
finger, the veteran has no current disability of the hands.

3.  The veteran has residuals of a left middle finger injury 
sustained during his active military service.


CONCLUSIONS OF LAW

1.  The veteran has disability due to a left middle finger 
injury incurred during active duty.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The veteran has no other disability of either hand due to 
an injury or disease incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (recently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the claims on 
appeal are liberalizing and are therefore applicable to these 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that RO has considered the veteran's 
claims since the VCAA and the implementing regulations became 
effective.  It has addressed the claims on the merits and has 
informed the veteran of the requirements for establishing 
entitlement to the benefits sought on appeal, the evidence it 
has considered and the reasons for its determinations.  A 
letter was mailed to the veteran in May 2001 informing him of 
the VCAA and the evidence that he could submit to support his 
claims.  The RO also informed him that it would provide 
reasonable assistance to obtain such evidence.  

The RO has obtained the veteran's service medical records and 
records pertaining to VA treatment of the veteran following 
his discharge from service.  In addition, the veteran has 
been afforded a VA examination for the purpose of determining 
the nature and etiology of his claimed disabilities.  There 
is no indication, nor has it been contended, that there are 
any outstanding medical records or any other evidence which 
could be obtained to substantiate the veteran's claims.  

In sum, all available evidence and information necessary to 
substantiate these claims has been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  Therefore, the Board will 
address the merits of the claims.




II.  Factual Background

Service medical records reflect evaluations and treatment for 
complaints of pain of both hands.  An August 1999 Screening 
Note of Acute Medical Care indicates that the veteran 
complained of experiencing hand pain since sustaining a 
stress fracture of the right hip.  A September 1999 bone scan 
of the hands and wrists showed symmetrical uptake of the 
radiotracer in the metacarpals, carpals, and phalanges on the 
dorsal image of the bilateral hands.  A slight asymmetric 
increased uptake in the right wrist and the carpal metacarpal 
joints in the right hand on the palmar image were most likely 
due to positioning of the right hand during the imaging.  The 
impression was normal uptake of radiotracer in the bilateral 
hand.

In October 1999, the veteran described pain and displacement 
of the metacarpophalangeal joint of the right thumb, index 
finger, ring finger, and little finger.  He also complained 
of pain in the left hand in the metacarpophalangeal and 
proximal interphalangeal joints.  He said he had stiffness in 
the morning and decreased strength.  

The veteran was seen again in November 1999.  He reported 
that his hands felt somewhat better since he had ceased using 
crutches.  A physical examination was conducted.  The 
assessment was bilateral hand/wrist tendonitis with normal 
active range of motion and grip and pinch strength.

In February 2000, the veteran was examined for complaints of 
left finger pain for the past week.  He said there had been 
some swelling.  The assessment was left middle finger strain, 
rule out fracture.  X-rays were taken.  A follow-up report 
dated a week later indicates that an official reading of the 
x-ray had been negative.  The finger was still tender at the 
third proximal interphalangeal joint.  The diagnosis was 
clinical fracture of the third digit of the left hand.  
However, despite the veteran's complaints of pain, a 
treatment note dated in the end of February noted that the x-
ray of the left middle finger had been negative.

The veteran was afforded a VA fee-basis examination in 
February 2000.  He gave a history of using crutches after 
fracturing his right hip in service and of experiencing pains 
in both hands while using crutches.  He also described 
injuring his middle finger.  He said x-rays revealed a 
fracture.  With respect to his bilateral hand disorder, the 
veteran said he did not currently have any symptoms other 
than some pain and swelling in the left long finger proximal 
interphalangeal joint region.  

On physical examination, the veteran was capable of making a 
fist bilaterally with normal grip strength.  He had normal 
range of motion of both wrists, both thumbs, and all fingers.  
There was no evidence of subluxation or deformity.  The left 
long finger proximal interphalangeal joint region was 
slightly swollen and tender.  No instability was noted.  
Range of motion was uncomfortable but normal.  X-rays of the 
right hand and  left hand were unremarkable.  The diagnosis, 
in pertinent part, was jamming injury, left long finger.  The 
examiner stated that there was no other specific diagnosis 
for the veteran's complaints of hand pain.  The examiner 
noted that it was not unusual to have discomfort in the hands 
with use of crutches, but that there was clearly no evidence 
of pathology.  He said the veteran's left long finger jamming 
injury should heal with conservative treatment.

The veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in August 2000.  He said that he 
started to experience pain in both his hands in service, 
shortly after basic training.  He said the pain became more 
apparent after he was placed on a set of crutches.  He 
described instances when the ring fingers would dislocate.  
The veteran stated that the dislocations ceased after he 
stopped using the crutches.  However, he said he continued to 
experience constant pain with the bones and joints in both 
hands.  He denied any post-service treatment for pain in 
either hand.  The veteran also gave a history of injuring the 
left middle finger.  He said there was immediate swelling, 
and that the finger was placed in a splint for nearly two 
weeks.  He said that he was prescribed exercises to prevent 
the finger from becoming stiff.  He noted that he continued 
to perform those exercises.  

Medical records from the University Drive VA Medical Center 
dated from June 2000 to March 2001 were associated with the 
claims folder.  Those records fail to show any treatment for 
a disability of the hands and/or left middle finger.

III.  Analysis

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, naval or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran injured his 
left middle finger in service.  The records also show that 
while there was no fracture seen on x-ray, the veteran was 
evaluated on numerous occasions in-service for complaints of 
pain of the left middle finger.  Further, when examined for 
VA purposes in February 2000, which was approximately five 
(5) months after the initial injury, the veteran still had 
pain and swelling in the proximal interphalangeal joint 
region of the left middle finger.  A diagnosis of jamming 
injury of the left long finger was rendered.  The veteran 
testified in August 2000 that he continues to experience pain 
and swelling of the left middle finger.

In view of the documented injury of the left middle finger in 
service, the veteran's consistent history of complaints of 
pain and swelling, and the diagnosis of a finger injury many 
months after the initial injury, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
current left middle finger disability is due to the injury 
incurred during his active military service.  Accordingly, 
service connection is warranted for this disability.

There is no evidence of any other chronic hand disorder in 
service medical records, nor is there any post-service 
medical evidence showing that the veteran has been found to 
have a current hand disorder.  Moreover, at the time of his 
February VA examination, the veteran reported that he 
currently had no symptoms regarding his hands.  With the 
exception of the left long finger, physical examination of 
both hands was negative.  The examiner said he could see no 
evidence of pathology.  The only problem identified with 
regard to the veteran's hands was subjective complaints of 
pain.  The United States Court of Appeals for Veterans Claims 
(Court) has held that, "[p]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a hand disability other than the 
residuals of an injury of the left middle finger.


ORDER

Entitlement to service connection for disability of the right 
hand is denied.

Entitlement to service connection for left hand disability 
other than residuals of an injury of the left middle finger 
is denied.

Entitlement to service connection for residuals of an injury 
of the left middle finger is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

